 Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19    PageID.2682 Page 1 of 8




1    ROBERT W. FERGUSON
     Attorney General
2
     RENE D. TOMISSER, WSBA #17509
3    Senior Counsel
     JEFFREY T. SPRUNG, WSBA #23607
4    ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
5    PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
6    BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
7    8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
8    (509) 734-7285

9                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
10                           AT RICHLAND

11   STATE OF WASHINGTON, et al.,                 NO. 4:19-cv-05210-RMP

12                 Plaintiffs,                    DECLARATION OF MARY M.
                                                  BOURQUE IN SUPPORT OF
13      v.                                        PLAINTIFF STATES’ MOTION
                                                  FOR § 705 STAY PENDING
14   UNITED STATES DEPARTMENT                     JUDICIAL REVIEW OR FOR
     OF HOMELAND SECURITY, a                      PRELIMINARY INJUNCTION
15   federal agency, et al.
                                                  NOTED FOR: October 3, 2019
16                 Defendants.                    With Oral Argument at 10:00 a.m.

17

18
19

20

21

22


                                                              ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF MARY M.                   i                   8127 W. Klamath Court, Suite A
     BOURQUE                                                          Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19   PageID.2683 Page 2 of 8
Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19   PageID.2684 Page 3 of 8
Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19   PageID.2685 Page 4 of 8
Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19   PageID.2686 Page 5 of 8
Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19   PageID.2687 Page 6 of 8
Case 4:19-cv-05210-RMP   ECF No. 83   filed 09/06/19   PageID.2688 Page 7 of 8
 Case 4:19-cv-05210-RMP   ECF No. 83    filed 09/06/19   PageID.2689 Page 8 of 8




1                          DECLARATION OF SERVICE

2          I hereby declare that on this day I caused the foregoing document to be

3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4    which will serve a copy of this document upon all counsel of record.

5          DATED this 6th day of September, 2019, at Tumwater, Washington.

6
                                  /s/ Sara M. Cearley
7                                 SARA M. CEARLEY
                                  Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                             ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF MARY M.                   7                  8127 W. Klamath Court, Suite A
     BOURQUE                                                         Kennewick, WA 99336
                                                                        (509) 734-7285
     NO. 4:19-cv-05210-RMP
